DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the Related Application data found on page 1 needs to be updated to reflect the status of the divisional application.
Appropriate correction is required.
Claim Objections
Claims 1, 15 and 21 are objected to because of the following informalities: The preamble of each claim recites “a body”, this is clearly a typographical error and should be amended to recite “a body part”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term "about" in claims 4, 17 and 21 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The requisite degree of “about” cannot be determined from the claim language or the specification. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBoeuf US 8,788,002.

    PNG
    media_image1.png
    723
    1065
    media_image1.png
    Greyscale
Regarding claim 1: LeBoeuf discloses a band 72 (figures 22A/B-23) capable of encircling a portion of a body part of a subject (column 32, lines 55-56 and column 34 lines 5-6); and an optical source 24 (“emitter”, figures 22A/B-23) and an optical detector 26 (figures 22A/B-23) supported by the band (see figures 22A/B-23); wherein the band 72 comprises a first light guide in optical communication with the optical source and  a second light guide in optical communication with the optical detector, wherein the first and second light guides define first and second respective axial directions, and wherein the first and second axial directions diverge outward from the band (see the image included). 

    PNG
    media_image2.png
    723
    1065
    media_image2.png
    Greyscale
Regarding claim 15: LeBoeuf discloses a band 72 (figures 22A/B-23) capable of encircling a portion of a body part of a subject (column 32, lines 55-56 and column 34 lines 5-6); and an optical source 24 (“emitter”, figures 22A/B-23) and an optical detector 26 (figures 22A/B-23) supported by the band (see figures 22A/B-23); wherein the band 72 comprises a first light guide in optical communication with the optical source and  a second light 
Regarding claims 2, 16 and 22:  LeBoeuf disclose that the optical source 24, detector 26, first and second light guides are components of aa sensor module tha tis integrated within the band (figure 23).  
Regarding claim 3:  LeBoeuf discloses that the first light guide comprises a distal end 74w which delivers light from the source 24 and the second light guide comprises a distal end 74w which collects light for the detector (figure 23).
Regarding claim 5:  LeBoeuf disclosese tha the first axial direction is angled relative to a plane defined by a surface of the optical source, and wherein the second axial direction of the second guide is angled relative to a plane defined by a surface of the optical detector (see above, the drawing included). 
Regarding claim 6:  LeBoeuf discloses tha tht e light guides have optical filtering material 21 (“cladding”, figure 23).
Regarding claims 7 and 18:  LeBoeuf discloses the sensor modules shown in figures 3 and 4A have the same base (element 50) design as is in Figures 22-23 (see column 34, lines 18-22), the light guides are mirror images of each other and are therefore considered to be different configurations.
Regarding claims 8 and 19:  LeBoeuf ‘002 discloses that the first and second light guides have distal ends that extend outward from the housing (figure 3), the light guides are also cylindrical while exiting the device.  Column 34, lines 18-31 discuss how the sensor modules can be used in either design. 
Regarding claims 9 and 20:  LeBoeuf discloses that the light guides are non-cylindrical (figure 23).
Regarding claims 10 and 17: LeBoeuf disclose a curved distal surface for the light guides (figure 3).
Regarding claims 11-14:  LeBoeuf discloses tha the device is or can be a bandaid (column 36, line 6) which can be placed anywhere on the body, as is commonly known about bandaids which would necessarly include a limb, nowe, earlobe and digit.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 21, 4, 17, 22 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf US 8,788,002 in view of LeBoeuf 2012/0197093 herein LeBoeuf ‘093.
Regarding claims 21, 4 and 17: 
    PNG
    media_image2.png
    723
    1065
    media_image2.png
    Greyscale
Regarding claim 15: LeBoeuf discloses a band 72 (figures 22A/B-23) capable of encircling a portion of a body part of a subject (column 32, lines 55-56 and column 34 lines 5-6); and an optical source 24 (“emitter”, figures 22A/B-23) and an optical detector 26 (figures 22A/B-23) supported by the band (see figures 22A/B-23); wherein the band 72 comprises a first light guide in optical communication with the optical source and  a second light guide in optical communication with the optical detector, wherein the first light guide comprises a distal end which delivers light from the optical source and the second light guide has a distal end which collects light from the body to deliver to the detector, wherein the first and second light guides define first and second axial directions, the first axial direction and the second axial directions are angled relative to a plane defined by a surface of the source and detector and the axial directions diverge.  However, LeBoeuf does not specifically disclose that the light rays emanating do not overlap with light rays collected even with the housing.   However, LeBoeuf ‘093 teaches of a sensor  https://www.sciencedirect.com/topics/medicine-and-dentistry/ear-canal .  Therefore it can be assumed that the earbud, which is clearly fitting into the ear canal is also around 0.6-0.8 cm in diameter. LeBoeuf ‘093 teaches that the angle between the emitter and detector are between 0-90º apart.  Using these parameters the length between the emitter and detector, shown in figure 9 can be calculated using arc length.   
Arc Length = θ × (π/180) × r, where θ is in degree, where,
L = Length of an Arc
θ = Central angle of Arc
r = Radius of the circle

Using the radius as ½ the diameter; the radius is between 0.3-0.4 cm.  Therefore as shown in LeBoeuf ‘093 figure 9A the sensor and detector are 0.24-0.314 cm apart which can be about 0.3 cm apart.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify LeBoeuf ‘002 to further include that the sensor and detector are about 0.3 cm apart as taught by LeBoeuf ‘093, in order to prevent unwanted light generated by the emitter, such as that scattered by the outer surface of the skin, from reaching the detector (LeBoeuf ‘093 paragraph 0126).  
Regarding claim 22:  LeBoeuf discloses the sensor modules shown in figures 3 and 4A have the same base (element 50) design as is in Figures 22-23 (see column 34, lines 18-22), the light guides are mirror images of each other and are therefore considered to be different configurations.
Regarding claim 23: LeBoeuf disclose a curved distal surface for the light guides (figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792